

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this "Amendment") dated
as of December 18, 2007, is entered into by and among ISECURETRAC CORP., a
Delaware corporation ("Debtor") and CRESTPARK LP, INC., a Delaware corporation
("Secured Party").
 
RECITALS:
 
WHEREAS, Debtor and Secured Party are parties to that certain Credit and
Security Agreement dated as of October 29, 2007 (such agreement, together with
all amendments, modifications and restatements, and as further amended, modified
and restated by this Amendment, the "Agreement").
 
WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
hereinafter set forth, in order to increase the amount loaned to Debtor by
$3,300,000.00.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1. DEFINED TERMS. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Agreement.
 
SECTION 2. AMENDMENTS TO AGREEMENT.
 
2.1 Amendment to Introduction. The second full paragraph of the introduction to
the Agreement is hereby amended in its entirety to read as follows:
 
Debtor is executing an Amended and Restated Promissory Note in the original
principal amount of $11,877,474.88 in favor of the Secured Party. As security
for the indebtedness represented thereunder, Debtor hereby agrees with Secured
Party as follows:
 
2.2 Amendment to Section 1(i). Section 1(i) is hereby amended in its entirety to
read as follows:
 
"Note" means that certain Amended and Restated Promissory Note executed by
Debtor in favor of Secured Party in the original principal amount of
$11,877,474.88, as it may be amended, restated or modified.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants that,
as of the date hereof:
 
3.1 Authorization; No Conflict. The execution and delivery by Debtor of this
Amendment and the performance by Debtor of its obligations under the Agreement
have been duly authorized by all necessary corporate or equivalent action, do
not require any filing or registration with or approval or consent of any
governmental agency or authority, do not and will not conflict with, result in
any violation of, or constitute any default under any provision of the
organizational documents of Debtor or any material agreement or other document
binding upon or applicable to Debtor (or any of its respective properties) or
any material law or governmental regulation or court decree or order applicable
to Debtor, and will not result in or require the creation or imposition of any
lien in any of the properties of Debtor pursuant to the provisions of any
agreement binding upon or applicable to Debtor.
 
 
-1-

--------------------------------------------------------------------------------

 
3.2 Due Execution; Enforceability. This Amendment has been duly executed and
delivered by Debtor and, together with the Agreement, is a legal, valid and
binding obligation of Debtor, enforceable in accordance with its terms subject,
as to enforcement only, to bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of the rights of creditors generally
and to general principles of equity (regardless of whether enforcement is sought
in equity or at law).
 
3.3 No Default. No event has occurred and is continuing which constitutes an
Event of Default.
 
3.4 Representations and Warranties. All of the representations and warranties of
Debtor contained in the Agreement and the other Loan Documents are true and
correct in all material respects.
 
SECTION 4. RATIFICATION. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Debtor agrees that the Agreement, as amended hereby, and the other
Loan Documents to which it is a party or subject shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
 
SECTION 5. CONDITIONS PRECEDENT. This Amendment shall become effective as of the
date hereof upon satisfaction of all of the following conditions:
 
5.1 Amendment and Note. Receipt by Secured Party of counterpart originals of
this Amendment and an amended and restated promissory note, duly executed by
Debtor and Secured Party, as applicable.
 
5.2 Resolutions. Receipt by Secured Party of resolutions from Debtor which
authorize the execution, delivery and performance by Debtor of this Amendment
and any other documents to be executed in connection herewith to which Debtor is
a party.
 
5.3 Incumbency Certificate. Receipt by Secured Party of a certificate of
incumbency certified by an authorized officer of Debtor certifying the names of
each officer of Debtor authorized to sign this Amendment and each of the other
documents to which Debtor is or is to be a party, together with specimen
signatures of such officers.
 
5.4 Representations and Warranties. The representations and warranties contained
in Section 3 of this Amendment shall be true and correct in all material
respects.
 
 
-2-

--------------------------------------------------------------------------------

 
5.5 Other Documentation. Receipt by Secured Party of such other documents,
certificates and instruments, in form and substance satisfactory to Secured
Party and its counsel, as Secured Party shall require.
 
SECTION 6. MISCELLANEOUS.
 
6.1 Expenses. Debtor agrees to pay, and save Secured Party harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Amendment, the borrowings under the Agreement,
and the execution and delivery of any instruments or documents provided for
herein or delivered or to be delivered hereunder or in connection herewith. All
obligations provided in this Section 6.1 shall survive any termination of this
Amendment and the Agreement.
 
6.2 No Waiver. The execution and delivery of this Amendment shall not constitute
a waiver of any disclosed or undisclosed default in existence as of the date
hereof.
 
6.3 Captions. Section captions used in this Amendment are for convenience only
and shall not affect the construction of this Amendment.
 
6.4 Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
Wherever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable laws, but if any provision
of this Amendment shall be prohibited by or invalid under such laws, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.
 
6.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered (including by facsimile machine,
telecopier, or electronic mail), shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment.
 
6.6 Reference to Agreement. On and after the date hereof, each reference in the
Agreement to "this Agreement," "hereunder," "hereof," "herein" or words of like
import, and each reference to the Agreement in any Note and in any other
agreement, document or other instrument executed and delivered pursuant to the
Agreement, shall mean and be a reference to the Agreement.
 
6.7 Loan Document. This Amendment is a Loan Document and is subject to all
provisions of the Agreement applicable to Loan Documents, all of which are
incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.
 
6.8 Severability. Any provisions of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provisions so held to be invalid or unenforceable.
 
 
-3-

--------------------------------------------------------------------------------

 
6.9 Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties hereto and the successors and assigns of Secured Party.
Notwithstanding the foregoing, Debtor shall not assign its rights or duties
hereunder without the consent of Secured Party.
 
6.10 Release. Debtor hereby unconditionally and irrevocably remises, acquits,
and fully and forever releases and discharges Secured Party and all respective
affiliates and subsidiaries of Secured Party, their respective officers,
servants, employees, agents, attorneys, principals, directors and shareholders,
and their respective heirs, legal representatives, successors and assigns
(collectively, the "Released Secured Parties") from any and all claims, demands,
causes of action, obligations, remedies, suits, damages and liabilities
(collectively, the "Debtor Claims") of any nature whatsoever, whether now known,
suspected or claimed, whether arising under common law, in equity or under
statute, which Debtor ever had or now has against the Released Secured Parties
which may have arisen at any time on or prior to the date of this Amendment and
which were in any manner related to any of the Loan Documents or the enforcement
or attempted enforcement by Secured Party of rights, remedies or recourses
related thereto. Debtor covenants and agrees never to commence, voluntarily aid
in any way, prosecute or cause to be commenced or prosecuted against any of the
Released Secured Parties any action or other proceeding based upon any of the
Debtor Claims which may have arisen at any time on or prior to the date hereof
and were in any manner related to any of the Loan Documents. The agreements of
Debtor set forth in this Section 6.10 shall survive termination of
this Amendment.
 
6.11 ENTIRE AGREEMENT. THE AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 


 
[Remainder of Page Left Intentionally Blank - Signature Page Follows]
 


 
-4-

--------------------------------------------------------------------------------

 
 
Delivered as of the day and year first above written.
 
DEBTOR:

       
ISECURETRAC CORP.,
a Delaware corporation
 
   
   
    By:   /s/ Peter A. Michel  
Name:
Peter A. Michel   Title: CEO

 
 
 
 
Signature Page to First Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------

 

SECURED PARTY:

       
CRESTPARK LP, INC,
as Secured Party
 
   
   
    By:   /s/ Heather Kreager  
Name:
Heather Kreager   Title: Senior Vice President

 

 
 
 
Signature Page to First Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------

 


 